Citation Nr: 1115690	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  09-46 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a low back disorder and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Clayte Binion, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Jessica Farace, Law Clerk

INTRODUCTION

The Veteran reportedly had active service from January 1978 to August 1983.

This matter comes before the Board of Veterans' Appeals (Board) from July 2008 and August 2008 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran and his wife provided testimony at an April 2003 hearing before a Decision Review Officer at the above RO.  A transcript is in the claims folder.

The issue of entitlement to service connection for a low back disorder on the merits is herein REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  A decision of the Board in August 2005 denied service connection for a low back disability; it was not appealed to the U.S. Court of Appeals for Veterans Claims (Court), and therefore was final based on the evidence then of record.

2.  The evidence associated with the claims file subsequent to the August 2005 decision of the Board was not previously submitted for consideration, relates to an unestablished fact necessary to establish a low back disorder, and raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence to reopen the claim of entitlement to service connection for a low back disorder has been received, and the Veteran's claim for that benefit is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

For reasons explained in greater detail below, the Board finds the Veteran's claim to be reopened by way of the submission of new and material evidence.  Thus, with respect to the request to reopen the Veteran's previously denied claim, the Board finds that any possible errors on the part of VA that may exist in fulfilling its duties under the VCAA are rendered moot.

Further, the reopened claim is being remanded for additional evidentiary development.  Thus, no further discussion regarding VA's fulfillment of its duties to notify and assist in the reopened claim is necessary at this time. 

II. New and Material Evidence to Reopen Low Back Disorder Claim

In December 2001, the Veteran raised a claim of entitlement to service connection for a low back disorder.  This claim was denied in a June 2002 rating decision.  The Veteran appealed, and ultimately the case was reviewed by this Board.  The Board issued a denial in an August 2005 decision, and the Veteran did not appeal the case to the Court.  Consequently, the decision of the Board became final.  See 38 U.S.C.A. § 7266; 38 C.F.R. §§ 20.1100, 20.1104.

In April 2008, the Veteran filed a request to reopen his claim for a low back disorder.  The claim was denied in the July 2008 and August 2008 rating decisions which are the subjects of the instant appeal.  

Based on the procedural history outlined above, the issue for consideration with respect to the Veteran's claim is whether new and material evidence has been received to reopen the claim.  

It appears that the RO addressed the Veteran's claim on the merits in its July 2008 and August 2008 rating decisions.  However, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the manner in which the RO characterized the issue, the initial question before the Board is whether new and material evidence has been presented.  

Effective from August 29, 2001, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under section 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim 


on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (eliminating the previous requirement of a well-grounded claim).

The evidence of record at the time of the last final Board decision denying the Veteran's claim of entitlement to service connection for a low back disorder consisted of his service treatment records (STRs), VA treatment records, and private medical records, showing a history of complaints of low back pain and diagnoses of chronic back pain and L4-5 disc injury with protrusion and an annular tear.  Moreover, the evidence of record contained an August 2004 VA examination report.  The VA examiner assessed the Veteran with degenerative disc disease of the lumbosacral spine and opined that the Veteran's current back disorder is not likely related to the injuries he incurred in service.  

Based on the above evidence, the claim was denied.  Specifically, the Board in August 2005 determined that there was no evidence that the Veteran's low back disorder began in service or is related to service.

Evidence added to the record since the time of the last final denial in August 2005 includes treatment records from a private physician dated March 2009.  Statements from the private physician indicate a nexus between the Veteran's military service and low back disorder.       

The evidence added to the record since the previous August 2005 denial constitutes new and material evidence.  It addresses a nexus between the Veteran's low back disorder and military service, which is an unestablished fact necessary to substantiate the claim.  Further, it is not redundant, as there has been no previous medical evidence regarding a positive nexus opinion linking the Veteran's low back disorder to his military service.  Finally, it does raise a reasonable possibility of substantiating the claim.  Therefore, the Board finds that the criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claim is reopened.  

ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disorder is reopened and, to this extent only, the appeal is granted.

REMAND

The Board is of the opinion that VA's duty to assist includes affording the Veteran another VA examination with regard to his low back disorder claim under the facts and circumstances of this case.  

VA will provide a medical examination which includes a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  An examination is deemed "necessary" if the evidence of record (lay or medical) includes competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2).  

The Veteran contends that he has suffered back pain since his injuries in service.  In particular, he informed the Decision Review Officer in April 2003 that he "always" had pain since his first injury in March 1980, but did not seek medical treatment until 1991 because he did not know about the available VA benefits.  The Veteran also contends that he is suffering from the same symptoms he had while in active duty following his back injury, and that his condition has gradually worsened over the years.  

In this case, the Veteran's STRs indicate that he had low back pain due to back injuries from playing basketball in March 1980 and November 1981.  There are no subsequent complaints of back pain in the STRs.  In June 1983, the Veteran opted out of receiving a separation examination.  

Following separation from service, a private treatment record indicates that the Veteran injured his back by lifting a wet mattress in August 1993.  In addition, the Veteran reported to the VA examiner in August 2004 that he injured his back in 1991 after slipping, and had another back injury in 1995 from heavy lifting.

As mentioned above, additional evidence has been received which supports the Veteran's contentions.  The Veteran submitted an opinion dated March 2009 from a private physician, who opined that the Veteran's current back diagnoses are related to the 1980 and 1981 in-service injuries.  Since the private physician did not mention any of the Veteran's post-service back injuries, it is unclear whether he considered all the relevant factors in making a determination regarding the etiology of the Veteran's low back disorder.  In addition, although the August 2004 VA examiner provided a nexus opinion, the VA examiner failed to provide a rationale for the opinion.  Due to the inadequacies of the above opinions, the Board finds that VA's duty to assist includes affording the Veteran a new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an examination with an appropriate physician to provide an opinion as to the causation or etiology of his current low back disability.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a complete rationale for any opinion expressed should be provided.  The claims file, to include a copy of this Remand, must be made available to the examiner for review of the medical history in conjunction with the examination, and the examination report should reflect that such review was accomplished.   

a.  First, the examiner should identify any and all current diagnoses relating to Veteran's low back.     

b.  Next, upon careful review of the Veteran's history as to his back disability from service to the present, the examiner should address the issue of whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's currently diagnosed low back disorder(s) was/were incurred during or caused by active service, or whether such incurrence is unlikely (i.e., less than a 50-50 probability).  The examiner must provide an explanation for the opinion reached, and should comment on the Veteran's documented in-service back injuries, as well as his post-service back injuries in 1991, 1993, and 1995.

c.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

d.  If the opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.

2.  When the development requested has been completed, review the claim on the basis of the additional evidence.  If the benefit sought is not granted, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


